
	
		II
		112th CONGRESS
		1st Session
		S. 1085
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Inhofe (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to define next generation
		  biofuel, and to allow States the option of not participating in the corn
		  ethanol portions of the renewable fuel standard due to conflicts with
		  agricultural, economic, energy, or environmental goals.
	
	
		1.Next generation
			 biofuel
			(a)DefinitionsSection
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)) is amended—
				(1)by redesignating subparagraphs (E), (F),
			 (G), and (H) as subparagraphs (H), (E), (F), (G), respectively, and moving
			 subparagraph (H) (as so redesignated) to appear before subparagraph (I);
			 and
				(2)in subparagraph (H) (as redesignated by
			 paragraph (1)), by striking Cellulosic biofuel.— and all that follows
			 through biomass and inserting Next generation biofuel.—The
			 term next generation biofuel means renewable fuel that is derived
			 from any cellulose, hemicellulose, lignin, or algae that is derived from
			 renewable biomass or nonethanol renewable fuel that is derived from renewable
			 biomass.
				(b)StandardSection
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A)(i), in the second sentence, by striking cellulosic and
			 inserting next generation; and
					(B)in subparagraph
			 (B)—
						(i)in
			 clause (i)(III)—
							(I)in the subclause
			 heading, by striking Cellulosic and inserting
			 Next
			 generation;
							(II)by striking
			 cellulosic and inserting next generation;
			 and
							(III)in the heading
			 of the right column, by striking cellulosic and inserting
			 next
			 generation;
							(ii)in
			 clause (ii)(III), by striking cellulosic and inserting
			 next generation; and
						(iii)in clause
			 (iv)—
							(I)in the clause
			 heading, by striking cellulosic and inserting
			 next
			 generation; and
							(II)by striking
			 cellulosic and inserting next generation;
							(2)in paragraphs
			 (3)(A), (4)(A), and (4)(B), by striking cellulosic each place it
			 appears and inserting next generation; and
				(3)in paragraph
			 (7)(D)—
					(A)in the
			 subparagraph heading, by striking Cellulosic and inserting
			 next
			 generation; and
					(B)by striking
			 cellulosic each place it appears and inserting next
			 generation.
					2.State option of
			 non-participation in renewable fuel standardSection 211(o)(2)(B) of the Clean Air Act
			 (42 U.S.C. 7545(o)(2)(B)) is amended by adding at the end the following:
			
				(vi)Election of
				non-participation by State government
					(I)In
				generalFor purposes of subparagraph (A), the applicable volume
				of renewable fuel as determined under this subparagraph shall be adjusted in
				accordance with this clause.
					(II)RequirementsOn
				passage by a State legislature and signature by the Governor of the State of a
				law that elects to not participate in the applicable volume of renewable fuel
				in accordance with this clause, the Administrator shall allow a State to not
				participate in the applicable volume of renewable fuel determined under
				subclause (I) of clause (i), other than the applicable volumes of renewable
				fuel required under subclauses (II), (III), and (IV) of that clause.
					(III)ReductionOn
				the election of a State under subclause (II), the Administrator shall reduce
				the applicable volume of renewable fuel determined under clause (i)(I) by the
				percentage that reflects the national gasoline consumption of the
				non-participating State that is attributable to that State.
					(IV)Credits to
				hold fuel sales harmlessOn the election of a State under
				subclause (II), the Administrator shall provide for the generation of credits
				for all gasoline (regardless of whether the gasoline is blended) provided
				through a fuel terminal in the State to be calculated as though the gasoline
				were blended with the maximum allowable ethanol content of gasoline allowed in
				that State to apply toward the applicable volume of renewable fuel determined
				under clause
				(i)(I).
					.
		
